NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                       Nos. 15-30379
                                                      15-30380
                  Plaintiff-Appellee,                 15-30381
                                                      15-30382
   v.
                                                 D.C. Nos. 2:94-cr-00398-TSZ
 JOHNNY MADISON WILLIAMS, Jr.,                             2:94-cr-00550-TSZ
                                                           2:94-cr-00604-TSZ
                  Defendant-Appellant.                     2:94-cr-00548-TSZ


                                                 MEMORANDUM*

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        In these consolidated appeals, Johnny Madison Williams, Jr., appeals pro se

from the district court’s order denying his motion to correct the judgment under




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Criminal Procedure 36. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Williams contends that the amended judgment should be corrected to

apportion his 1104-month aggregate sentence between his various crimes of

conviction. We review for clear error. See United States v. Dickie, 752 F.2d 1398,

1400 (9th Cir. 1985). Williams is not entitled to relief, because he has not

identified any clerical error in the amended judgment. Rather, the amended

judgment accurately reflects the district court’s oral pronouncement of Williams’s

sentence. See Fed. R. Crim. P. 36; United States v. Penna, 319 F.3d 509, 513 (9th

Cir. 2003) (“Rule 36 is a vehicle for correcting clerical mistakes but it may not be

used to correct judicial errors in sentencing.”).

      AFFIRMED.




                                         2           15-30379, 15-30380, 15-30381 & 15-30382